Notice of Pre-AIA  or AIA  Status
This is a first off ice action on the merits for application serial number 17/088,087 filed 11/03/20 as a divisional of application serial number 16/357,825 which has issued as U.S. Patent 10,822,790.  Claims 21-40 are pending.  Claims 1-20 have been canceled by preliminary amendment. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawing sheets filed 3/18/21 are approved.

Claims 31-32 are objected to because of the following informalities:  “an plenum” should read - - a plenum - - and “an second plenum” should read - - a second plenum - -.  Appropriate correction is required.

Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,822,790. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of claim 21 is included within patent claim 1.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 39 at line 10, “the structure” lacks antecedent basis.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2003/0167714 to Jandl.
Jandl provides a method of constructing a structure/building comprised of attaching wall panels 10, horizontal ceiling panels 20 and peaked roof panels 20. Each of the panels including a cavity or “plenum” extending there through for airflow as indicated by arrows 28.
With respect to claim 27, horizontal panels 20 are considered the horizontal floor panels for the area above them.

Claims 21-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2006/0242920 to Griffner.
Griffner provides a method of constructing a structure/building comprised of attaching wall panels 10, horizontal ceiling panels 40 and roof panels 50. Each of the panels including a cavity or “plenum” 13 extending there through.
With respect to claim 27, panels 40 are considered the horizontal floor panels for the area above them.

Claims 21-30, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 3,452,498 to Kinsey.
Kinsey provides a method of constructing a structure comprising of attaching wall panels 18, floor panels 17, horizontal ceiling panels 26 and roof panels 30 without the use of conventional framing lumber.  Each of the panels provided with one or more plenums. 
.

Claims 21-23, 25-27 and 29-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,493,839 to Sax et al.
Sax provides a method of constructing a structure/building comprised of attaching wall panels 10, floor panels 50 and roof panels. Each of the panels including a first sheet 12 parallel to a second sheet 20, and first/second pluralities of spacing elements 22 on each side of sheet 20 forming two plenums. Figure 2 shows two panels attached in planar fashion.  Figures 1 and 9 show two wall panels connected at corner angles. Figure 7 shows an elongate roof connector 46 substantially as long as the roof edge. The connector is trapezoidal not triangular [claim 35].  Sax uses both adhesive and mechanical fasteners.
With respect to claims 29-30, while Sax indicates that the panels may include support members 44/46 of 2x4 or 2x6, these are not considered to be conventional framing lumbers such as studs, joists, rafters or trusses as they are formed with the panels and not conventional stick built framing upon which sheeting is affixed.

Claims 21-23, 29, 30, 33 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 1,925,769 to McAvoy.
McAvoy provides a method of constructing a building/structure comprised of attaching wall panels and roof panels each having plenums therein with a roof plate connector 15 [Fig. 2].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over each of U.S. 2003/0167714 to Jandl and U.S. 2006/0242920 to Griffner.
Jandl and Griffner each provides each of the elements/steps of the claims as noted above except for providing both a horizontal ceiling panel and a horizontal floor panel.
	It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to carry forward the methods/teachings of each of Jandl and Griffner to provide an additional story to their respective building structures.  
In providing an additional story one of the horizontal ceilings would meet the ceiling of the claim and the one other the floor. It would have been obvious to a person of ordinary skill in the art to provide an additional story, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art.
 
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1,925,769 to McAvoy et al. in view of U.S 2008/0196355 to Williams.
McAvoy provides each of the elements of the claims except that the roof connector is triangular in cross section. 
Williams teaches that at the time of the effective filing date of the invention it was known to fasten a roof to a wall with a hollow triangular connector 325 with mechanical fasteners 311/313.
It would have been an obvious substitution of one known roof connector for another to substitute the connector 325 of Williams for that of McAvoy absent any unexpected or unpredictable results. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art of being able to easily connect the roof to the wall.
  With respect to claim 36, there would have been no unexpected or unpredictable results obtaine di using both adhesive and mechanical fixation as it is well known in the building arts that both may be used simultaneously to provide a more secure attachment or sometime the adhesive is used first to temporarily fix the elements together prior to mechanical fixation.  Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill in the art. A person with ordinary skill has good reason to pursue known options within his or her technical grasp.
.

Claims 39-40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant is advised to carefully review all of the prior art cited before responding  as many of the references appear to read on at least claim 21 but have not been applied to avoid undue multiple rejections. 
Particularly note:
Triangular connector 10K in US 2021/02355672 to Bryant et al.
U.S 2011/0258943 to De Zen et al. The connectors of the roof panels to the wall panels have a trapezoidal cross section not triangular.
Double plenum wall panels as taught by U.S. 2010/0212241 to Holroyd.
Triangular connector 28 is U.S. 2009/0293396 to Porter.
U.S. 2008/0196355 to Williams uses triangular roof connectors 325 to attach roof panels to the top of wall panels and also teaches flat roof or ceiling panels [figures 7, 8, 11].
U.S. Patent 1,086,031 to Davis.

Triangular connector 52 of U.S. Patent 4,372,089 to Akesson.
U.S. Patent 5,729,944 to De Zen attaches wall panels with plenums inline and at corners and attaches roof panels with plenums to the wall panels with roof connectors 45.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/           Primary Examiner, Art Unit 3636